United States Court of Appeals
                      For the First Circuit


No. 09-2298

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

              FELIX MORALES SANABRIA, a/k/a El Chapo,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                         Lynch, Chief Judge,
                 Lipez and Howard, Circuit Judges.



     Rafael F. Castro Lang for appellant.
     Timothy R. Henwood, Assistant United States Attorney, with
whom Rosa Emilia Rodriguez-Velez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
were on brief, for appellee.



                           July 11, 2011
           LIPEZ,     Circuit    Judge.         Felix    Morales    Sanabria

("Morales"), a commercial fisherman who goes by the nickname "El

Chapo," was convicted on multiple drug trafficking counts following

a jury trial and sentenced to fifty years' imprisonment.                   The

conviction related to three separate shipments of drugs, two of

cocaine and a third of cocaine, heroin, and ecstasy, brought by

boat from the Dominican Republic into Puerto Rico between November

2006 and April 2007.         At trial, the government's case against

Morales   rested    almost   exclusively   on    the    testimony   of   three

cooperating witnesses, two of whom identified Morales as the

individual who facilitated the delivery of the drugs from boat to

shore in Puerto Rico.

           Appealing his conviction and sentence, Morales seeks a

new trial on two grounds.         First, he contends that the trial

judge's exclusion of some members of his family from the courtroom

during jury selection violated his Sixth Amendment right to a

public trial.      Second, he claims multiple errors in the admission

and exclusion of certain testimony at trial, the cumulative effect

of which denied him a fair trial and undermined the trustworthiness

of the verdict.       Alternatively, Morales requests a remand for

resentencing in light of several claimed errors in the calculation

of his sentence.

           We agree with Morales that he is entitled to a new trial

due to the cumulative effect of several erroneous evidentiary


                                   -2-
rulings.     Therefore, we do not address the merits of his other

arguments.

                                 I.

A.   Factual Background1

           The charges against Morales arose from a trafficking

scheme that involved the shipment of illegal drugs by boat from the

Dominican Republic to Puerto Rico.2    Juan Pagán Santiago ("Pagán")

oversaw the Puerto Rican side of the operation, with substantial

assistance from Freddie Santana Martínez ("Santana"). Prior to the

events of this case, Pagán and Santana collaborated on over thirty

shipments of drugs into Puerto Rico.

           The three shipments at issue here were arranged through

Santana's Dominican Republic contacts, who hired their own boat and

captain to deliver the drugs to Puerto Rico.    On each of the three

occasions, a boat left the Dominican Republic from Santo Domingo

with the shipment of drugs and was met halfway by a boat from

Puerto Rico, which took possession of the shipment and brought it

back to the Aguadilla region of Puerto Rico.          The Dominican

suppliers provided Santana with a contact number for the individual

who would be delivering the drugs to Aguadilla, known to Santana


      1
       We derive the following factual account from the trial
transcript, reciting the facts "as the jury could have found them."
United States v. Ayala-García, 574 F.3d 5, 8 (1st Cir. 2009).
      2
        The bulk of the drugs was distributed within Puerto Rico,
with some portion repackaged and smuggled into the continental
United States.

                                -3-
only as "El Chapo."    Though he talked with El Chapo on the phone,

Santana testified at trial that he never met El Chapo face-to-face.

            The first of the three shipments took place in November

2006.     To retrieve the drugs from the drop-off in Aguadilla,

Santana enlisted the help of Domingo Ureña Del Villar ("Ureña"), a

good friend with whom Santana had grown up in the Dominican

Republic.     The day before the shipment was to arrive, Santana

dispatched Ureña to the Aguadilla area with instructions to call El

Chapo once he was close.    Ureña drove to the town of Mayagüez and

called El Chapo, who instructed him to stay where he was.   Shortly

thereafter, a white Mitsubishi Montero pulled in front of Ureña and

the driver signaled with his hand for Ureña to follow.         They

proceeded to a vehicle accessory shop, where El Chapo got out of

the Montero and told Ureña that he would take Ureña to the spot

where they were to meet the following day for the drug pick-up as

soon as he had picked up new luxury rims for his tires.   At trial,

Ureña identified the man who got out of the vehicle, and whom he

knew as El Chapo, to be defendant Morales.   Ureña followed El Chapo

to a Wendy's restaurant in Aguadilla, which El Chapo indicated to

be their rendezvous spot.    They thereafter parted ways, with Ureña

retiring to a local hotel for the evening.

            The next morning, Ureña proceeded to the Wendy's, where

another man appeared in the white Montero and instructed Ureña to

follow.     Ureña followed the Montero to a house construction site


                                 -4-
along a beach in Aguadilla, where he encountered El Chapo and six

other men.       El Chapo oversaw the men as they loaded the drugs,

which were packaged in a cooler and two plastic drums, into Ureña's

vehicle.    The containers housed some ninety kilograms of cocaine,

with El Chapo having already removed an additional twenty kilograms

or so of cocaine as payment prior to delivery.3         Ureña met up with

Santana and Pagán just off of the expressway outside of Aguadilla

and followed them to a house owned by Pagán near the town of Lajas,

where they counted and prepared the drugs for further distribution.

            When the second shipment arrived in January 2007, Ureña

was again assigned to retrieve it.          Accompanying Ureña this time

was Joel Gómez Diaz ("Gómez"), a friend who had grown up with

Santana    and   Ureña   in   the   Dominican   Republic.   The   delivery

otherwise proceeded in much the same fashion as the previous one:

Ureña and Gómez met El Chapo at the Wendy's in Aguadilla the day

before the shipment, El Chapo called Ureña the next day with the

precise pick-up location, and Ureña and Gómez proceeded to a wooded



     3
       The actual amount of drugs delivered in the first shipment
is the subject of conflicting testimony. Santana testified that
the shipment contained between 110 and 115 kilograms of cocaine,
with 90 going to Santana and Pagán and the remainder taken by El
Chapo.    Ureña's initial testimony at trial was consistent,
confirming that the first shipment contained 90 kilograms after El
Chapo had taken his share.      However, Ureña later stated that
Santana and Pagán tallied the shipment (after El Chapo had
extracted his portion) to amount to 115 kilograms of cocaine, 95 of
which they delivered to a third party, leaving Santana and Pagán
with the remaining 20 kilograms. The precise quantity of cocaine
delivered is of no importance to our decision here.

                                      -5-
area of the beach in Aguadilla where El Chapo and five or six other

men loaded plastic drums filled with cocaine into their vehicle.

Gómez, like Ureña, later testified that the El Chapo he interacted

with in the course of the delivery was defendant Morales. From the

beach, the drugs, totaling ninety kilograms of cocaine, were taken

to Pagán's Lajas house to be counted and processed.4

            Some time after the second shipment, Ureña and Gómez

again    drove   to   Aguadilla   to   meet   with    El   Chapo   and   provide

coordinates for picking up the next shipment of drugs.5                       The

meeting    was   observed   and    photographed       by   a   number    of   law

enforcement agents, as federal and commonwealth law enforcement

authorities had placed Ureña under surveillance in furtherance of

a joint drug trafficking investigation.              El Chapo arrived at the

Aguadilla Wendy's in a black Chevrolet TrailBlazer with luxury

rims.     Ureña entered the TrailBlazer and stayed there for around

twenty minutes.       While surveillance captured Ureña entering the

TrailBlazer, no pictures were taken of El Chapo.               A check of the

license plate on the TrailBlazer indicated that it was registered




     4
       Again, the total shipment included around 110 kilograms of
cocaine, of which El Chapo retained roughly 20 kilograms as
payment.
     5
       Ureña testified that        the meeting took place fifteen days
after the second shipment,         which would place it in January or
February of 2007.     This        account was contradicted by a law
enforcement witness present       at the meeting, who testified that it
took place on April 10.

                                       -6-
to Francisco Rosario Cordero ("Rosario"), Morales's former brother-

in-law.

               The third and final shipment occurred in late April,

2007.       On April 26, Ureña and Gómez met El Chapo at the Aguadilla

Wendy's, where El Chapo got out of his vehicle and talked with

Ureña about plans for the pickup.            El Chapo called Ureña and Gómez

the next afternoon, April 27, and instructed the pair to meet him

at    the    same   location   at   which    the   second   shipment   had   been

delivered.       This third shipment included around 100 kilograms of

cocaine, four packages of heroin, and 26,000 ecstasy pills.                  After

the drugs had been loaded into their car by El Chapo's crew, Ureña

and Gómez drove the shipment to a house owned by Pagán in Cidra,

Puerto Rico.

               On April 28, Santana and Ureña were pulled over by the

police while en route to deliver part of the third shipment.                   At

the time of the stop, the vehicle contained seventy-seven kilograms

of cocaine and all four packages of heroin.             The drugs were seized

and    both were arrested on the spot.         Fifteen months later, in July

2008, Pagán, Gómez, Morales, and two others were indicted by a

federal grand jury on multiple drug-trafficking-related charges.6




       6
        Gómez and Morales were promptly arrested after the
indictment issued, but Pagán remained at large until his arrest in
October 2009, after Morales had been tried and sentenced.

                                       -7-
B.    The Trial

            The indictment in this case sets forth five separate

charges against Morales. These include: (1) conspiracy with intent

to distribute cocaine, heroin, and ecstasy, in violation of 21

U.S.C. §§ 841 and 846; (2) conspiracy to import into the Customs

Territory of the United States five or more kilograms of cocaine

and one kilogram or more of heroin, in violation of                    21 U.S.C.

§§ 952 and 963; (3) possession with intent to distribute five or

more kilograms of cocaine, in violation of 21 U.S.C. § 841; (4)

possession with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. § 841; and (5) a forfeiture count

under 21 U.S.C. §§ 853 and 881.

            At    trial,     the    prosecution's       case   against    Morales

proceeded   almost       exclusively      on    the   testimony   of   the   three

cooperating witnesses, Santana, Ureña, and Gómez.                      The three

testified in detail regarding the drug shipments and El Chapo's

role in delivering the drugs to shore, and, as noted above, Ureña

and Gómez positively identified Morales to be El Chapo.                         The

government took care to have each witness explain that he had been

charged with and pled guilty to drug trafficking charges; that he

had not been sentenced at the time of his testimony; and that he

had   entered     into   a   Plea   and    Cooperation    Agreement      with   the

government, under which he agreed to provide truthful testimony in

exchange for a recommendation of a reduced sentence.


                                          -8-
               Morales's   counsel,     Fernando     Carlo-Gorbea       ("Carlo"),

attempted to undermine the testimony of the cooperating witnesses

on cross-examination.         He elicited testimony that the three had

grown up together and been friends in Santo Domingo, and that they

had seen each other and spoken in prison prior to testifying at

trial.    Carlo also attempted to impeach Santana's testimony at

trial by highlighting its inconsistencies with a statement Santana

had given investigating officers immediately following his arrest.

Faced with Santana's resistance to this effort, Carlo attempted to

enter    the     inconsistent   statement     into       evidence    through   the

testimony of one of the interviewing officers.                      As we discuss

below, the trial judge precluded that effort as an improper offer

of extrinsic evidence on a collateral matter.

               The government put on five additional witnesses, of whom

three warrant mention here. The first was Jose Ramon Perez-Rivera,

a police officer who participated in surveillance of Ureña's April

10 meeting at the Aguadilla Wendy's.             Perez-Rivera testified that

he and three other agents were present at the meeting, each in his

own vehicle, to observe and take photographs.                   After the fact,

Perez-Rivera      ran   the   license    plate     for    the   black   Chevrolet

TrailBlazer that had rendezvoused with Ureña, determining that it

was registered to Francisco Rosario-Cordero.

               Second, Rosario testified that he had loaned his black

Chevrolet TrailBlazer to Morales, his former brother-in-law, for


                                        -9-
around a month and a half in March and April 2007.              Rosario also

confirmed that Morales went by the nickname "Chapo."               On cross-

examination, attorney Carlo tried to elicit testimony that, in a

previous interview, Rosario had told Carlo that law enforcement

agents had intimidated and threatened him and his wife to get

Rosario to testify that Morales had used the TrailBlazer and had

been   involved   in    drug   trafficking.      The   court    sustained    an

objection to the line of questioning, ruling that it was outside

the scope of the direct examination.

           Third,      the   government   put   on   Ivelisse   Muñoz-Nieves

("Muñoz"), who testified that she was dating Morales, whom she knew

as Chapo, at the time of his arrest in July 2008.           Muñoz testified

that Morales told her that the authorities had confused him with

someone else.       Upon being asked whether she believed him, she

stated, over attorney Carlo's objection, that she did not.                  She

also testified that Morales had told her "[t]hat at a given point

in time in his life he may not have been a saint, but that he had

done his things, but at the time that they took him away, he was,

you know -- he had settled down."         This testimony prompted Carlo to

move for a mistrial on the grounds that Muñoz's testimony was

"highly prejudicial" evidence of prior bad acts in violation of

Rule 404 of the Federal Rules of Evidence.             The court denied the

motion.




                                    -10-
             Following completion of the prosecution's case, the court

addressed the government's motion to exclude the testimony of the

sole defense witness, Special Agent Luis Ortiz.             As noted above,

Carlo intended to offer the testimony of Ortiz, the agent who had

conducted the initial interview of Santana, for the purpose of

impeaching Santana's trial testimony. Agreeing with the government

that this testimony constituted impermissible extrinsic evidence of

a collateral matter, the court granted the motion to exclude.

             The jury found Morales guilty of all charges and assessed

a $420,000 judgment against him on the forfeiture count.                At a

sentencing hearing three months later, the court sentenced Morales

to   fifty    years'   imprisonment    on   each   count,    to   be   served

concurrently, followed by five years' supervised release.

             This timely appeal followed.

                                      II.

             Morales makes six discrete claims of error in the judge's

conduct of the trial, which, he contends, taken together justify a

new trial under the cumulative error doctrine.7         See United States

v. Sepúlveda, 15 F.3d 1161, 1195-96 (1st Cir. 1993).              While we do




     7
       Because we resolve that Morales is entitled to a new trial
in light of these trial errors, we reach neither the claim that his
right to a public trial was violated by the exclusion of some
family members during jury selection nor Morales's sentencing
arguments.

                                  -11-
not find merit in all of Morales's claims of error,8 we agree that

the   trial    judge   abused   his   discretion   in   three   significant

evidentiary rulings.

A.    Exclusion of Testimony by Agent Ortiz

              On April 30, 2007, two days after his arrest, Santana

submitted to an interview as a cooperating witness with Special

Agents Luis Ortiz and Alek Pacheco of the United States Immigration

and Customs Enforcement.         As reflected in an interview report

prepared by Agent Ortiz,9 Santana provided a detailed account of

the April 2007 shipment of drugs from the Dominican Republic.

Santana explained, among other things:

              That [an individual known as] "El Chapo" was
              the person in charge of introducing and
              deliver[ing] the narcotics to him/her.    The
              cooperating defendant described "El Chapo" as
              a white, short, skinny male with multiple
              tattoos on his arms, approximately 25 years
              old.   The cooperating defendant also stated
              that "El Chapo" owns approximately three
              fishing boats and that the boats are located
              in the western coast of Puerto Rico.




      8
       Three of the six issues Morales cites do not rise to the
level of an abuse of discretion and accordingly are not discussed
here.    Those claims targeted the judge's denial of pretrial
continuances, interference with the cross-examination of Ureña, and
failure to take steps to limit or mitigate Muñoz's testimony that
Morales had told her "[t]hat at a given point in time in his life
he may not have been a saint."
      9
       The report, though never admitted into evidence at trial,
was marked as an exhibit by the district court and included in the
record on appeal.

                                      -12-
By contrast, the appellant Morales is described in the presentence

investigation report as "Black/Hispanic."

          At trial, Santana admitted that he had submitted to an

interview with agents Ortiz and Pacheco, but denied having given a

description of El Chapo.    Pressed by defense counsel, Santana said

that he had once asked Ureña about the appearance of "the people

who pick up the drugs," and Ureña "told [him] that they were more

or less light-skinned and with tat[t]oos."          Nonetheless, Santana

repeatedly denied ever having given the authorities a description

of El Chapo or any other specific individual.         Upon completion of

the government's case, attorney Carlo sought to have Agent Ortiz

testify as to the contents of his April 30 interview with Santana.

The government moved to exclude the testimony under the collateral

issue rule, citing United States v. Cruz-Rodriguez, 541 F.3d 19,

29-30 (1st Cir. 2008).       Granting the motion, the trial judge

explained to Carlo, "if you want to present this evidence either to

impeach Mr. Santana or to contradict his testimony, that falls into

the collateral [issue rule], and that's not enough."

          On appeal, the government concedes error in the trial

judge's exclusion of Agent Ortiz's testimony.               We accept the

government's   concession   and   thus   do   not   reach   the   merits   of

Morales's arguments on this point.       The government does, however,

contend that the exclusion was harmless error, an argument that we

address further below.


                                  -13-
B.   Limitation of Rosario Cross-Examination

             According to attorney Carlo's representations to the

court, Rosario came to Carlo's office and met with him at some

point     prior   to    trial,   along   with   his    co-counsel   and    other

individuals,      and    described   a   pattern      of   harassment    by   law

enforcement officials.       Rosario allegedly told Carlo that when the

authorities first contacted him about the investigation, he had

refused to implicate Morales in anything illegal, and had told them

that Morales never used the black Chevrolet TrailBlazer registered

to Rosario.       The investigating officers allegedly "wanted him to

testify that Chapo was involved in drug dealing."                       To apply

pressure, "they went to his place of business, they got him out of

there, they went to his house, they stopped [his wife] in the

highway," and they threatened them both.

             At trial, attorney Carlo unsuccessfully tried to cross-

examine Rosario concerning these allegations of intimidation.                 The

government objected at the outset of the questioning and called for

a sidebar,10 whereupon the trial judge asked attorney Carlo to

explain the direction of his inquiry.           Carlo stated that he wanted

"to ask [Rosario] that he told me that he was threatened by the



     10
        Though the government articulated no clear basis in
objecting, the grounds for its objection appear to have been
relevance and possible confusion of the issues. Specifically, the
government attorney stated, "I object . . . for the reason that
this is a -- what he's intending to elicit has something to do with
another investigation not the case we're here on today."

                                     -14-
agents that if he didn't tell them what they wanted to hear, they

would take him to arrest him together with [his wife]."              Attorney

Carlo argued that cross-examination on the alleged intimidation was

permissible for purposes of impeachment. Among other things, Carlo

said he wanted to elicit the contradiction between Rosario's

in-court testimony that Morales had used the Trailblazer and his

statement to counsel that he had told the government that Morales

had not used the Trailblazer.      The attorney wanted, apparently, to

elicit   the    different   statements    and   imply   that   the   in-court

statement was a change brought about by government intimidation.

The trial judge ruled, however, that because Rosario had not

testified on direct examination concerning his meetings with law

enforcement and whether he had been intimidated, the attorney's

proposed line of questions was outside the scope of the direct

examination and thus barred. The judge further ruled that it would

be   improper   to   impeach   Rosario   with   his   prior    statements to

attorney Carlo because those statements had not been made under

oath.

           On appeal, the government does not attempt to justify the

limitation on cross-examination by reference to either ground

proffered by the trial judge.       Indeed, neither is correct.        There

is no requirement that prior statements offered for impeachment

purposes have been made under oath.        To the contrary, such "prior

statements may have been oral and unsworn . . . ."             United States


                                   -15-
v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976).     Moreover, as attorney

Carlo attempted here, "'the making of the previous statements may

be drawn out in cross-examination of the witness himself . . . .'"

Id. (quoting 1 Edward W. Cleary, McCormick on Evidence § 34 (2d ed.

1972)).

          With regard to the other ground cited by the trial judge,

circumstances tending to show probable witness bias or motive for

fabrication, including threats and intimidation by one of the

parties, are properly subject to cross-examination for purposes of

impeachment, whether or not the matter is broached in the course of

direct examination. See, e.g., United States v. Thompson, 359 F.3d

470, 473–480 (7th Cir. 2004) (upholding district court ruling

permitting government to cross-examine defense witness regarding

occasions on which defendant had threatened her); Udemba v. Nicoli,

237 F.3d 8, 17 (1st Cir. 2001) (noting that matters involving bias,

including fear of one of the parties, are "fertile territory for

cross-examination").    Indeed,   failure   to    allow   such   cross-

examination may, in some circumstances, amount to a violation of

the Confrontation Clause.    The Supreme Court has held that "a

criminal defendant states a violation of the Confrontation Clause

by showing that he was prohibited from engaging in otherwise

appropriate cross-examination designed to show a prototypical form

of bias on the part of the witness, and thereby 'to expose to the

jury the facts from which jurors . . . could appropriately draw


                               -16-
inferences relating to the reliability of the witness.'"       Delaware

v. Van Arsdall, 475 U.S. 673, 680 (1986) (alteration in original)

(quoting Davis v. Alaska, 415 U.S. 308, 318 (1974)).

            To be sure, "trial judges retain wide latitude . . . to

impose reasonable limits" on cross-examination relating to witness

bias and coercion, id. at 679, and this is where the government

focuses its arguments on appeal.     The government suggests that the

district court acted properly in limiting cross-examination of

Rosario for fear that, should Rosario deny his earlier statements,

the defendants' lawyers would be forced to testify regarding their

meeting with the witness in violation of ethical rules applicable

to attorneys.      See Gov't Br. at 47 ("Morales'[s] counsels had no

witness, other than themselves, to present the alleged statements

made by Rosario that he had been threatened by an agent and did not

let Morales use the vehicle.").

            Any such concern was premature at the time that the trial

judge     barred   further   cross-examination   of   Rosario.11    The

government's objection precluded cross-examination at an early


     11
       Because the concern with attorney testimony was premature,
we offer no opinion on whether the prospect of such testimony could
have justified the court's ruling.        We note, as a general
proposition, that a concern with trial counsel testifying as a
fact-witness might not, on its own, support exclusion of relevant
testimony. See Waltzer v. Transidyne General Corp., 697 F.2d 130,
133-35 (6th Cir. 1983) (holding that a trial judge erred in
precluding defense counsel from testifying at trial to contradict
key statements made by one of the plaintiff's witnesses, even
though, in doing so, defense counsel would have violated the
ethical rule against trial counsel testifying as a fact witness).

                                  -17-
juncture, just as attorney Carlo was asking Rosario to confirm that

he had told Carlo that he was approached by law enforcement prior

to Morales's arrest. The cross-examination might have proceeded in

any number of appropriate directions at that point.         For example,

if attorney Carlo had been allowed to ask Rosario whether law

enforcement had threatened him in order to pressure him into

testifying that he had lent the TrailBlazer to Morales, Rosario

might have simply confirmed the account.         This confirmation would

eliminate the possibility that one of Morales's lawyers would take

the stand.    Even if Rosario had denied any pressure, there would

have been room for additional cross-examination on the point before

Morales's lawyers had to consider testifying.        We also do not know

whether Morales's lawyers would have sought to testify, or would

have simply let Rosario's denial stand.         The record suggests that

the latter course was at least as likely as the former.          During the

course of the sidebar on this issue, attorney Carlo repeatedly

protested that he had no desire to testify as a witness.           In sum,

the attorney testimony concern raised by the government was, at

best, an inchoate one at the time the judge cut off cross-

examination, and thus offers no support for that ruling.

            The government additionally suggests that the allegations

of   law   enforcement   intimidation    were   "speculative,"    and   that

allowing the testimony would have caused undue confusion.                The

government is correct that a district court may properly limit


                                  -18-
cross-examination on "'inherently speculative'" theories of bias,

where "'the      defendant   is unable    to    lay   a   proper evidentiary

foundation.'"     United States v. Martínez-Vives, 475 F.3d 48, 53-54

(1st Cir. 2007) (quoting United States v. Callipari, 368 F.3d 22,

39 (1st Cir. 2004), vacated on other grounds 543 U.S. 1098 (2005)).

Here, however, the court did not give Carlo a chance to lay any

evidentiary foundation, barring all questions about the witness's

interactions with law enforcement and defense counsel.             Moreover,

the proposed cross-examination was not, on its face, a speculation-

fueled "'fishing expedition,'" id. at 54 (quoting Callipari, 368

F.3d at 39), as Carlo represented to the court personal knowledge

of statements by the witness indicating that he had been threatened

by law enforcement agents.

            We   thus   conclude   that   the    trial    judge   abused   his

discretion.12

C.   Admission of Opinion Testimony from Muñoz

            The last error relates to Muñoz's testimony that she did

not believe Morales's explanation for his arrest -- namely, that

the authorities "had confused him with someone else."13              Morales


     12
       We do not decide whether this error amounts to a violation
of the Sixth Amendment, nor need we do so, in light of our holding
that the application of the non-constitutional harmless error
standard requires a new trial. See infra Part III.
     13
          The relevant testimony was as follows:

     Q. Did there come a time after [Morales] bailed out that
     you met with him?

                                   -19-
argues that, in permitting Muñoz to express her view on the

credibility of Morales's statement, the district court admitted

improper lay opinion testimony and thereby abused its discretion.

We agree.14

           The Federal Rules of Evidence allow lay opinion to be

admitted only upon the satisfaction of two conditions.                First, the

proffered opinion cannot be grounded in scientific, technical, or

specialized knowledge, but rather must be "rationally based on the

perception of the witness."           Fed. R. Evid. 701.          Second, the

opinion   must   be   "helpful   to   the    jury   in    acquiring    a   'clear

understanding of the witness's testimony or the determination of a

fact in issue.'"      United States v. Flores-de-Jesús, 569 F.3d 8, 20

(1st Cir. 2009) (quoting Fed. R. Evid. 701).             As we have explained,

lay opinion will fail this second, "helpfulness" requirement "when


     A. Yes.
     Q. How many times?
     A. Four times.
     Q.   When you met with him, did you ask him about the
     charges that were pending against him?
     A. Yes.
     Q. What did he say to you?
     A. That it was a confusion, that they had confused him
     with someone else, that that was the reason that he had
     the electronic [ankle bracelet], but once that was
     cleared up, it was going to be over and it was going to
     be left behind.
     Q. Ma'am, did you believe that?
     [Objection and sidebar]
     A. No.
     14
       We bypass the issue of whether Muñoz's testimony on this
point meets the basic relevance threshold set by Federal Rule of
Evidence 401.

                                      -20-
the jury can readily draw the necessary inferences and conclusions

without the aid of the opinion."           Lynch v. City of Boston, 180 F.3d

1, 17 (1st Cir. 1999) (citing 7 J. Wigmore, Evidence §§ 1917–18);

see also United States v. Meises, Nos. 09–2235, 09–2239, 2011 WL

1817855,    at   *7    (1st   Cir.   May    13,   2011)   ("The   nub     of    [the

helpfulness] requirement is to exclude testimony where the witness

is no better suited than the jury to make the judgment at issue,

providing assurance against the admission of opinions which would

merely tell the jury what result to reach." (citations omitted)

(internal quotation marks omitted)).

            Muñoz's opinion testimony falters at this second hurdle.

The central issue in Morales's trial, and the one upon which

Morales's defense of mistaken identity rested, was whether or not

Morales    was   the   "El    Chapo"   who    had   delivered     drugs    to    the

cooperating witnesses.15 Thus, in asking Muñoz to state whether she

believed Morales's claim that the authorities "had confused him

with someone else," the government was effectively inviting the

witness to express an opinion on the ultimate issue in the case.

It is true that there is no categorical bar to such "ultimate

issue" opinion testimony.        See Fed. R. Evid. 704(a).         However, lay

opinion testimony on the ultimate issue in a case must satisfy Rule

701's helpfulness requirement, and "seldom will be the case when a


     15
       As Morales did not testify, his mistaken identity defense
was based entirely on the impeachment of the government's
witnesses.

                                       -21-
lay opinion on an ultimate issue will meet the test of being

helpful to the trier of fact since the jury's opinion is as good as

the witness'[s] . . . ."         See Mitroff v. Xomox Corp., 797 F.2d 271,

276 (6th Cir. 1986).       The jury here, having heard the testimony of

those directly involved in the charged trafficking offenses, was in

a    far   superior    position    than   Muñoz   to   "draw    the   necessary

inferences    and     conclusions"    about   Morales's   mistaken     identity

defense.     Lynch, 180 F.3d at 17.           Where, as here, "attempts are

made to introduce meaningless assertions which amount to little

more than choosing up sides, exclusion for lack of helpfulness is

called for by [Rule 701]."         Fed. R. Evid. 701 advisory committee's

note (1972).          The trial judge thus abused his discretion in

allowing Muñoz's opinion into evidence.

                                      III.

             Having found that the trial judge made a number of

erroneous evidentiary rulings over the course of Morales's trial,

we now consider whether those errors entitle Morales to a new

trial.     See Meises, 2011 WL 1817855, at *14.

A.    Standard

             Our determination of whether to grant a new trial is

governed     by   a   harmless    error   standard.     We     will   find   non-

constitutional evidentiary errors harmless where it is "'highly

probable that the error[s] did not influence the verdict.'"                   Id.




                                      -22-
(quoting Flores-de-Jesús, 569 F.3d at 27).16   Rather than focus on

any one error, Morales argues for a new trial based on the

aggregate effect of the errors below on the fairness of his trial.

Because "[t]he inquiry to determine whether cumulative errors are

harmless is the same as for individual error," id., we do that

cumulative analysis.    In conducting our analysis, we keep in mind

that the government has the burden of establishing harmlessness,

Flores-de-Jesús, 569 F.3d at 27, and we will vacate if we find

"that the effect of the errors, considered together, could not have

been harmless" in light of the applicable standards.    Alvarez v.

Boyd, 225 F.3d 820, 825 (7th Cir. 2000) (citing United States v.

Oberle, 136 F.3d 1414, 1423 (10th Cir. 1998)).

B.   Cumulative Error

           The rubric of cumulative error demands that trial errors

be weighed "against the background of the case as a whole, paying

particular weight to factors such as the nature and number of the

errors committed; their interrelationship, if any, and combined

effect; how the district court dealt with the errors as they arose

(including the efficacy -- or lack of efficacy -- of any remedial

efforts); and the strength of the government's case."   Sepúlveda,

15 F.3d at 1196.    In weighing the impact of the trial judge's


     16
          Errors that implicate constitutional rights are subject
to a more demanding standard: the government must "demonstrate that
the error was harmless beyond a reasonable doubt by showing that
the defendant would have been convicted in the absence of the
error." United States v. Pridgen, 518 F.3d 87, 91 (1st Cir. 2008).

                                -23-
errors on the fairness of Morales's trial, the "background of the

case as a whole" assumes particular prominence here.                            Id.

              As we have described, the government built its case

against Morales almost exclusively on two lines of testimony.

First   and    most      significant         was    the    testimony       of    the      three

cooperating        witnesses,     and        particularly        Ureña's    and       Gómez's

identification       of Morales         as    the   "El Chapo"       who        ferried     the

shipments of drugs to shore in Puerto Rico.                       Second was Rosario's

testimony that he had loaned to his former brother-in-law Morales

the black Chevrolet TrailBlazer that the police observed in a

meeting   with      Ureña.        The     government        did    not     introduce        any

additional     evidence      of     the      sort    one    often    sees       in    a     drug

prosecution: no physical evidence linking Morales to the drugs or

to the boats used to deliver them, no video or photographic

surveillance capturing Morales meeting with those involved in

trafficking, and no audio recordings.                     The government's case thus

depended,     to    an    unusual    extent,        on     the    credibility          of   its

witnesses.     On the other side of the equation was a simple defense

of mistaken identity: defense counsel contended that Morales,

though known by the nickname "El Chapo," was not the El Chapo who

participated in the charged drug trafficking.

              As detailed below, the trial court's erroneous rulings

substantially interfered with Morales's ability to counter the

government's case by impeaching two critical witnesses, Santana and


                                             -24-
Rosario.     The effect of these rulings was then compounded by the

admission of improper testimony from Muñoz.         Viewing the errors in

the context of the trial as a whole, we cannot conclude that it is

"highly probable" that the jury verdict escaped their collective

influence.       Meises,   2011    WL    1817855,     at   *14   (quoting

Flores-de-Jesús, 569 F.3d at 27).

           1. Exclusion of Ortiz

           We begin with the erroneous exclusion of Agent Ortiz's

testimony regarding Santana's post-arrest description of El Chapo

"as a white, short, skinny male." The government contends that the

judge's error was harmless because the agent's testimony "would

have impeached only part of Santana's testimony," leaving intact

his description of the drug trafficking organization and the

details of the three shipments.          The government's argument is

misguided.     As we said in another case where, as here, "[t]he

central issue was one of identification," "[e]vidence that someone

other than the defendant was identified as the criminal is not only

probative but critical to the issue of the defendant's guilt."

Pettijohn v. Hall, 599 F.2d 476, 480 (1st Cir. 1979).            Here, of

course, Santana did not affirmatively identify another individual

as El Chapo – in fact, at trial, he denied ever having met El

Chapo.17     However, in an account in obvious tension with this



     17
       As we have detailed above, Santana testified that he only
communicated with El Chapo by telephone.

                                  -25-
testimony, Santana provided to the police two days subsequent to

his arrest a physical description of El Chapo, which suggests that

Santana personally met him.         Moreover, the description, given

nearly contemporaneously with the charged conduct, was of a "white"

man, while Morales is described in the presentence investigation

report as "Black/Hispanic."       These discrepancies accord with the

defense's theory that Morales was the victim of mistaken identity.

Thus, it is of little consequence whether or not the bulk of

Santana's testimony would have remained uncontradicted if Agent

Ortiz had been permitted to testify, as the piece that would have

been impeached goes to the most critical issue in the trial.

           A more substantial argument for harmlessness might be

that the   proposed   testimony    from   Agent Ortiz would      not have

directly   affected   the   testimony     given   by   Ureña   and   Gómez,

potentially the two most important witnesses (as the only ones to

personally identify Morales at trial as a participant in the

charged offenses).    However, effective impeachment of Santana by

means of his prior statements was relevant to the credibility of

Ureña and Gómez as well, as Santana's contradictory accounts would

play into the defense's theory that the three cooperating witnesses

"concocted [a] story to save their own necks."          In the course of

cross-examination, attorney Carlo established that the three grew

up together in the Dominican Republic, were long-time friends, and




                                   -26-
had spoken together in jail after their arrest.18   This inferential

evidence of fabrication would have been substantially fortified by

evidence that one of the three had given a very different account

to the authorities of his involvement with El Chapo immediately

after arrest, and later denied doing so at trial.

          2.   Limitation on Cross-Examination of Rosario

          In light of the absence of physical evidence linking

Morales to the charged drug trafficking, the thwarted attempt to

impeach Rosario's testimony also takes on particular significance.

The surveillance photographs of an individual in a black Chevrolet

TrailBlazer meeting with Ureña were the only independent, non-

testimonial evidence going to El Chapo's identity, and it was

Rosario's testimony that tied that evidence to Morales.   According

to attorney Carlo, however, Rosario initially told the police that



     18
       Carlo's cross-examination also undermined Ureña's testimony
by drawing out a number of inconsistencies between Ureña's trial
testimony and prior testimony he had given before the grand jury.
These inconsistencies included, for example, the location where
Ureña had spent the night before the first drug pickup (before the
grand jury he said that he had slept at Págan's Lajas house, but at
trial he denied it and said he had gone to a hotel); whom he met at
the Wendy's on the day of the first pickup (before the grand jury
he testified that El Chapo had come to get him, but at trial he
said that it was another man driving El Chapo's white Montero); how
much he had been paid for his first pickup (before the grand jury
he said $9,000, but he testified at trial that it was $13,000);
where the first and second pickups took place (before the grand
jury he testified that the pickups occurred at the same location,
and at trial he said that they were at different beaches); and
where he had taken the third shipment of drugs (before the grand
jury he said he had taken the drugs to Lajas, but at trial he said
Cidra).

                               -27-
"Chapo never used the [TrailBlazer]," and changed his story to

implicate Morales only after the police had subjected him and his

wife to a campaign of harassment.            If true, the trial judge's

ruling prevented the jury from hearing important testimony.19

Rosario's testimony would have been undermined if defense counsel

had been able to elicit admissions that Rosario and his wife had

been intimidated by law enforcement agents, see United States v.

Scheer, 168 F.3d 445, 450 (11th Cir. 1999) ("Had [the defendant]

been able to bring out in his cross-examination of [the witness]

the fact that [the witness] had been intimidated by the assistant

U.S. attorney prosecuting this case, the value of [the witness's]

testimony would have been considerably diminished."), and even more

so if defense counsel had been able to establish that Rosario had

changed his account after such intimidation.

           3.   Admission of Opinion Statement by Muñoz

           Lastly,   the   admission    of    Muñoz's   opinion   on   the

credibility of Morales's defense may also have influenced the

jury's verdict, although the force of the opinion was undermined by

defense counsel's cross-examination.         We believe the admission of

Muñoz's opinion contributed, however modestly, to the likelihood

that the other evidentiary errors at trial influenced the jury's

verdict.


     19
        Because the trial judge barred cross-examination from
proceeding, we cannot know whether Rosario would have admitted or
denied the account.

                                 -28-
                                      IV.

          In sum, given the nature of the government's case against

Morales and the seriousness of the evidentiary errors at issue, we

conclude that the government has not met its burden of proving that

it is "'highly probable that the error[s] did not influence the

verdict.'"     Meises,     2011        WL     1817855,   at   *14     (quoting

Flores-de-Jesús,    569   F.3d    at        27).   Instead,   those     errors

unavoidably call into doubt the reliability of the verdict and

"'the underlying    fairness     of    the    trial.'"   United     States   v.

Meserve, 271 F.3d 314, 332 (1st Cir. 2001) (quoting Van Arsdall,

475 U.S. at 681).   We therefore vacate the judgment and remand for

a new trial.

          So ordered.




                                      -29-